              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA
NVR, INC. d/b/a RYAN HOMES,             )
                                        )
                                        ) 2:19-cv-26-NR
      Plaintiff,                        )
                                        )
      v.                                )
                                        )
                                        )
MUTUAL BENEFIT INSURANCE                )
COMPANY d/b/a MUTUAL                    )
                                        )
BENEFIT GROUP,                          )
                                        )
      Defendant.                        )

             OPINION ON MOTION TO DISMISS [ECF 56]
J. Nicholas Ranjan, United States District Judge
      NVR builds and sells homes. When it does so, it does not prepare the
land. It contracts with developers, who are responsible for getting the land
ready for NVR. Under this arrangement, in 2004, land developers developed
and sold NVR certain lots in western Pennsylvania. NVR then built homes on
those lots and sold them to homebuyers. Then several landslides happened,
causing massive damage to many of those homes.         The homeowners filed
lawsuits against NVR, the developers, and others, which are pending.
      NVR filed this lawsuit, seeking insurance coverage to cover the defense
of and any losses from the underlying homeowner lawsuits. The problem for
NVR, though, is that the relevant policies were issued to an engineering firm,
PS&R, which performed work for the developers. While NVR was added to
those policies as an additional insured, coverage for additional insureds under
the policies is limited. That is, the policies only provide coverage where the
losses were due to the work that PS&R performed for NVR. Because all the
underlying lawsuits allege that PS&R performed work for the developers, not


                                     -1-
for NVR, the policies at issue in this case provide no coverage. Thus, the Court
will grant the motion to dismiss, with prejudice.
               FACTUAL AND PROCEDURAL BACKGROUND
         This lawsuit arises out of a June 2018 landslide that damaged several
single-family lots and homes in a development in North Strabane Township,
Washington County, Pennsylvania. NVR alleges that Majestic Hills, LLC
(“Majestic Hills”) and related persons and entities including Joseph DeNardo
(“DeNardo”), Shari DeNardo, and JND Properties LLC (“JND”) (collectively
“the Developers”) developed the property for homebuilding, and in 2004, NVR
contracted with Majestic Hills to purchase the lots under a Lot Purchase
Agreement (“LPA”). [ECF 55, pp. 2-3, ¶¶ 7-8]. In developing the property,
Majestic Hills engaged subcontractors, including engineering firm PS&R.
[ECF 55, p. 3, ¶¶ 9-10]. PS&R provided geotechnical engineering, construction
monitoring, and field reporting services for the Developers. [ECF 55, pp. 8-9,
¶ 39].
         With knowledge of PS&R’s prior work for the Developers, NVR engaged
PS&R in 2006 and 2018. Under these agreements, PS&R agreed to perform
certain “Professional Services” for NVR, to indemnify NVR, and to maintain
certain levels of general liability insurance coverage. [ECF 55, pp. 3-4, ¶¶ 11-
17].     A graphical representation of the relationship between the various
entities is below:
                 DeNardos, JND, and Majestic Hills (Developers)
                                                     2004 Lot Purchase
                                                     Agreement

                PS&R                         NVR (Builder)
            (Subcontractor)   2006 & 2018
                              agreements

                                             Homebuyers
                                       -2-
I.    The policies at issue.
      Under the 2006 and 2018 agreements between NVR and PS&R, PS&R
obtained general liability insurance policies issued by Mutual Benefit. [ECF
55, pp. 5-6, ¶ 25]. Mutual Benefit issued two primary and two umbrella policies
that covered the policy periods of November 22, 2017 to November 22, 2018,
and November 22, 2018 to November 22, 2019, respectively. [ECF 55, pp. 5-6,
¶ 25; ECF 55-3, 55-4, 55-5, 55-6]. NVR is listed as an additional insured under
all four policies. [ECF 55, p. 6, ¶ 26].
      The two additional insured endorsements that potentially provide
coverage for NVR here apply only “with respect to ‘bodily injury’ or ‘property
damage’ caused, in whole or in part, by ‘your work’ [defined as work of named
insured PS&R] at the location designated and described in the schedule of this
endorsement for that additional insured and included in the ‘products-
completed operations hazard.’” See, e.g., [ECF 55-3, pp. 136, 139]. These
endorsements both identify “NVR INC” as the additional insured. They each
contain a schedule, one of which describes the “Location And Description Of
Completed Operations” as “ALL NVR LOCATIONS” and the other which
describes the “Location And Description Of Completed Operations” as “ANY
AND ALL WORK PERFORMED FOR NVR INC.” [ECF 55-3, pp. 136, 139].
II.   The underlying claims.
      After the landslide, NVR was sued by several homeowners in state court.
NVR was also named in a counterclaim in a federal tort case brought by NVR
against the Developers.      The lawsuits allege that PS&R performed work
negligently for the Developers.
      NVR is seeking coverage from Mutual Benefit for all the following state
and federal-court claims:


                                       -3-
       A.    The Phillips actions.
       On October 26, 2018, the Phillipses (owners of Lot 36) commenced an
action in Washington County (the “original Phillips action”). The Phillipses
filed a second action in Washington County on January 22, 2019 (the “second
Phillips action”). [ECF 55, p. 17, ¶¶ 100, 103].
       The operative complaints in the original and second Phillips action are
substantially similar; however, the Phillipses sued only NVR in their original
action, whereas they sued NVR, PS&R, and several other defendants in the
second action. The operative complaints in both actions allege that NVR
provided a ten-year limited warranty, which provided that the Phillips home
would be free from “major structural defects in the materials or workmanship
of the original construction ….” [ECF 55-9, p. 5, ¶ 6; ECF 55-15, p. 16, ¶¶ 76–
77].
       The Phillipses purchased their home in 2014. [ECF 55-9, p. 6, ¶ 14; ECF
55-15, p. 9, ¶ 40]. As alleged in both actions, in February 2015, Mr. Phillips
informed NVR that a crack had appeared in his home and was told by NVR
that it was merely cosmetic and not included in the warranty. [ECF 55-9, pp.
6-7, ¶ 18; ECF 55-15, p. 10, ¶ 41]. In August 2017, Mr. Phillips found another
structural crack in his home “believed to be dated back to 2015.” [ECF 55-9, p.
7, ¶ 19; ECF 55-15, p. 10, ¶ 43].
       On June 18, 2018, landslides occurred across the street from the Phillips
home. [ECF 55-9, p. 9, ¶ 29; ECF 55-15, p. 10, ¶ 46]. Despite the landslides,
NVR claimed that the cracks in the Phillips home were merely cosmetic. [ECF
55-9, p. 9, ¶ 30; ECF 55-15, p. 11, ¶ 47]. Around this time, Mr. Phillips
discovered a 2006 report by PS&R, prepared “at the request of Majestic Hills,”
that allegedly shows that NVR knew that problems existed in the soil


                                      -4-
throughout the Majestic Hills development. [ECF 55-9, p. 9, ¶ 31; ECF 55-15,
p. 12, ¶ 56 and Ex. F].
        Another landslide occurred on October 4, 2018, causing the roadway
leading to the Phillips home to be deemed unsafe for travel and forcing the
Phillips to vacate their residence. [ECF 55-9, p. 10, ¶¶ 34-35; ECF 55-15, p.
11, ¶¶ 49, 52].
        The operative complaint in the original Phillips action contains the
following counts:

Count Against        For
No.
                     Declaratory judgment that that the property has a
                     structural defect as defined in the warranty, and that
   1       NVR       NVR must repair or replace the Phillips’s foundation or
                     pay for its replacement. [ECF 55-9, pp. 14-15, ¶¶ 58-68].
                     Preliminary and permanent injunction compelling NVR
   2       NVR       to repair the Phillips’s home or pay its full replacement
                     value. [ECF 55-9, pp. 15-17, ¶¶ 69-77].

        The operative complaint in the second Phillips action contains the
following counts:

Count Against             For
No.
                          Declaratory judgment requiring NVR to honor the
    1      NVR
                          warranty. [ECF 55-15, pp. 16-17, ¶¶ 73-79].
                          Breach of warranty. [ECF 55-15, pp. 17-19, ¶¶ 79-
    2      NVR
                          91].
           NVR and
                          Breach of contract as third-party beneficiary
           other defs.
    3                     regarding the LPA. [ECF 55-15, pp. 19-20, ¶¶ 92-
           (though not
                          100].
           PS&R)
           NVR,
    4      PS&R, and      Negligence. [ECF 55-15, pp. 21-23, ¶¶ 101-116].
           other defs.

                                      -5-
             NVR,          Violation of the Pennsylvania’s Unfair Trade
    5        PS&R, and     Practices and Consumer Protection Law
             other defs.   (“UTPCPL”). [ECF 55-15, pp. 23-25, ¶¶ 117-130].
             NVR,
                           Intentional misrepresentation. [ECF 55-15, pp. 25-
    6        PS&R, and
                           26, ¶¶ 131-139].
             other defs.
             NVR,
                           Negligent misrepresentation (in the alternative).
    7        PS&R, and
                           [ECF 55-15, pp. 27-28, ¶¶ 140-146].
             other defs.
             NVR,
                           Private nuisance. [ECF 55-15, pp. 28-29, ¶¶ 147-
    8        PS&R, and
                           154].
             other defs.

        B.     The Grimes action.
        On September 19, 2019, the Grimeses (owners of Lot 38) filed a
complaint against NVR, PS&R, and several other defendants in Washington
County. [ECF 55-7, p. 2, ¶ 1]. They allege that PS&R “provided geotechnical
engineering and construction monitoring and field reporting services” for
JND—specifically, that PS&R was an “agent, employee, and/or subcontractor
of JND.” [ECF 55-7, p. 10, ¶ 53].
        The Grimes complaint contains allegations about the LPA and the
development of Lots 37, 38, and 39 that are much like those set forth above.
These include allegations that PS&R performed earthwork monitoring services
at the development “for DeNardo and/or JND” and prepared reports stating
that “the contractor had generally performed earthwork-related construction
activities in general compliance with accepted construction practices.” [ECF
55-7, p. 10, ¶¶ 51-52]. PS&R also reviewed published geotechnical maps and
relevant and presented a Preliminary Review that it “submitted to JND” on
April 12, 2005. [ECF 55-7, p. 10, ¶ 54].
        The Grimes complaint alleges that “PS&R provided earthwork
monitoring to JND” related to Alton Industries, Inc.’s (“Alton”) construction of


                                       -6-
a sidehill embankment behind Lots 37, 38, and 39. [ECF 55-7, p. 11, ¶ 58].
PS&R issued earthwork monitoring reports to JND stating that “Alton had
performed the earthwork-related construction activities in general compliance
with accepted construction practices.” [ECF 55-7, p. 11, ¶ 62].
        The complaint alleges that, in 2006, Majestic Hills conveyed Lots 37, 38,
and 39 to NVR, which constructed residences on the lots. [ECF 55-7, p. 11, ¶
64]. As for the connection between PS&R and NVR, the complaint simply
states that NVR entered into a Professional Services Agreement with PS&R in
2006 that pertained to any work requested by NVR from PS&R. [ECF 55-7, p.
12, ¶¶ 67-68].     The Professional Services Agreement is attached to the
complaint, but no specific work by PS&R under that agreement is alleged or
described. [ECF 55-7, p.12, ¶¶ 67-68 and Ex. I].
        The complaint further alleges that in February 2018 the Grimeses
detected cracking in their house. [ECF 55-7, p. 16, ¶ 103]. A crack was also
detected about 10-12 feet from the top of the hillside slope on Lot 37. [ECF 55-
7, p. 16, ¶ 105]. By May 2018, this crack extended into Lot 38’s backyard and
progressed toward Lot 39. [ECF 55-7, p. 16, ¶ 106]. The June 2018 landslide
forced the Grimeses to evacuate their residence. [ECF 55-7, p. 17, ¶ 107]. The
homes on Lots 37, 38, and 39 were condemned and the Grimes house was
demolished. [ECF 55-7, p. 17, ¶¶ 113, 115].
        The Grimeses assert six causes of action against NVR and/or PS&R.
They allege:

Count Against            For
No.
                         Breach of contract as third-party beneficiaries of the
           NVR,
                         LPA, any contracts entered into by NVR, PS&R and
    1      PS&R, and
                         other defendants with Majestic Hills, and any other
           other defs.
                         contracts entered into by defendants. The Grimeses

                                       -7-
                           state that they do not possess the contracts on which
                           they are suing PS&R. [ECF 55-7, pp. 18-20, ¶¶ 119-
                           129]
             NVR,
                           Breach of the implied warranty of habitability. [ECF
   2         PS&R, and
                           55-7, pp. 21-22, ¶¶ 130-135].
             other defs.
                           Negligence. With respect to PS&R, the Grimeses
             NVR,
                           allege that PS&R provided faulty certifications of
   3         PS&R, and
                           earthwork-related activities. [ECF 55-7, pp. 22-24,
             other defs.
                           ¶¶ 136-148].
                           Professionally negligence, specifically that PS&R
             PS&R and
                           failed to exercise the ordinary care of engineers in
   4         one other
                           providing its professional services. [ECF 55-7, pp.
             def.
                           24-25, ¶¶149-154].
             NVR,
                           Strict liability for abnormally dangerous activities.
   5         PS&R, and
                           [ECF 55-7, pp. 25-26, ¶¶ 155-58].
             other defs.
             NVR and
                           Fraudulent and intentional misrepresentations over
             other defs.
   6                       the quality of the development. [ECF 55-7, pp. 26-
             (though not
                           27, ¶¶ 159-62].
             PS&R)
        C.     The Hecht action.
        On September 20, 2019, Jeanne Hecht (owner of Lot 39) filed a complaint
in Washington County. [ECF 55, p. 18, ¶ 108]. She sued NVR along with other
defendants, yet PS&R was not named as a defendant.
        The Hecht complaint contains many of the same allegations as the
Grimes complaint. Ms. Hecht alleges that she bought Lot 39 in November
2015.    [ECF 55-11, p. 15, ¶ 58].        The complaint incorporates the same
allegations of cracks in the Grimes residence before the landslide, though it
does not allege any damage to Lot 39 before the landslide. [ECF 55-11, p. 15,
¶¶ 59-62]. The complaint alleges that PS&R was retained by JND to provide
services for the development, [ECF 55-11, p. 12, ¶ 33], but it lacks specific
allegations about any tasks performed by PS&R.



                                         -8-
       The Hecht complaint asserts that a landslide occurred on Lots 37, 38 and
39 in June 2018, forcing Ms. Hecht to evacuate her residence. [ECF 55-11, p.
15, ¶¶ 63-66]. The homes on these lots were condemned and Ms. Hecht’s
residence was demolished. [ECF 55-11, p. 16, ¶¶ 68, 70].
       Ms. Hecht asserts the following causes of action against NVR and other
defendants (but not PS&R):

Count Against           For
No.
                      Breach of contract as third-party beneficiary of the
          NVR and
                      LPA, any contracts entered into by NVR and other
          other defs.
   1                  defendants with Majestic Hills, and any other
          (though not
                      contracts entered into by defendants. [ECF 55-11,
          PS&R)
                      pp. 17-19, ¶¶ 73-83].
          NVR and
          other defs. Breach of implied warranty of habitability. [ECF 55-
   2
          (though not 11, pp. 19-20, ¶¶ 84-89].
          PS&R)
          NVR and
          other defs.
   3                  Negligence. [ECF 55-11, pp. 20-21, ¶¶ 90-97].
          (though not
          PS&R)
          NVR and
          other defs. Strict liability for abnormally dangerous activities.
   4
          (though not [ECF 55-11, pp. 21-22, ¶¶ 98-101].
          PS&R)
          NVR and
          other defs. Fraudulent/intentional misrepresentation. [ECF 55-
   5
          (though not 11, pp. 22-23, ¶¶ 102-105].
          PS&R)
                      Breach of express warranty. [ECF 55-11, pp. 23-24,
   6      NVR
                      ¶¶ 106-115].
          NVR and
          other defs. Violation of the UTPCPL. [ECF 55-11, pp. 24-25, ¶¶
   7
          (though not 116-120].
          PS&R)



                                      -9-
      D.    The Swarek action.
      On September 20, 2019, the Swareks (owners of Lot 37) filed a complaint
in Washington County. [ECF 55, pp. 18-19, ¶ 111]. The Swarek complaint
alleges that in 2004, NVR entered into the LPA with Majestic Hills. [ECF 55-
12, p. 6, ¶ 21]. Majestic Hills, in turn, engaged engineering subcontractors,
including PS&R, and these engineering subcontractor reports were provided
to the Developers. [ECF 55-12, pp. 9-10, ¶¶ 36, 41-42]. The complaint alleges
that PS&R “was an agent, employee, and/or subcontractor” of JND when it
provided services on the development. [ECF 55-12, p. 10, ¶ 43].
      While the Swarek complaint alleges that NVR entered into a
Professional Services Agreement with PS&R that pertained to any work
requested by NVR from PS&R, [ECF 55-12, p. 12, ¶ 57], it does not allege that
NVR ever requested that PS&R perform any work in relation to the
development.    The Professional Services Agreement is attached to the
complaint, but no specific work by PS&R under that agreement is described.
[ECF 55-12, p. 12, ¶ 58 and Ex. C].
      According to the complaint, the Swareks bought Lot 37 in 2012. [ECF
55-12, p. 14, ¶ 79]. Before the 2018 landslide, they noticed cracking in their
house and dips in their yard. [ECF 55-12, p. 14, ¶ 81]. The Swareks allege
that NVR and DeNardo and/or JND were aware of these problems, and that
each party often advised the Swareks that the other entity would resolve the
problems. [ECF 55-12, p. 14, ¶ 82]. The Swareks also allege that a crack was
present along the hillside slope about 10-12 feet from the top of the slope on
Lot 37, which extended across Lot 38 onto Lot 39. [ECF 55-12, p. 14, ¶ 83].
      The Swarek complaint alleges that in June 2018, a landslide occurred
next to Lots 37, 38, and 39, causing the backyards of these Lots to slide onto
an adjacent road. [ECF 55-12, p. 15, ¶ 86]. The Swareks immediately vacated
                                      - 10 -
their residence. [ECF 55-12, p. 15, ¶ 88]. The houses on these Lots were
condemned, and two of the houses (including the Swareks’s house) were
demolished. [ECF 55-12, p. 15, ¶¶ 90, 92].
     The Swareks assert six causes of action against NVR, PS&R, and other
defendants. They allege:

Count Against          For
No.
1     NVR,             Breach of contract as third-party beneficiaries of the
      PS&R, and        LPA, any contracts entered into by NVR, any
      other defs.      contracts that PS&R and other defendants entered
                       into with Majestic Hills, and any other contracts
                       entered into between the defendants. The Swareks
                       state that they do not possess the contracts on which
                       they are suing PS&R. [ECF 55-12, pp. 16-18, ¶¶ 95-
                       105].
2         NVR,         Breach of the implied warranty of habitability. [ECF
          PS&R, and    55-12, pp. 18-19, ¶¶ 106-11].
          other defs
3         NVR,        Negligence. As for PS&R, specifically, they allege that
          PS&R, and   PS&R failed to provide accurate engineering reports
          other defs  and advice and provided faulty certifications of
                      earthwork-related activities. [ECF 55-12, pp. 19-21,
                      ¶¶ 112-122].
4         PS&R        Professional negligence. This count alleges that
                      PS&R failed to exercise ordinary care in providing
                      professional services. [ECF 55-12, pp. 21-22, ¶¶ 123-
                      28].
5         NVR         Breach of express warranty. [ECF 55-12, pp. 22-23,
                      ¶¶ 129-37].
6         NVR and     Misrepresentations or omissions about the Majestic
          other defs. Hills development that they knew to be false. [ECF
          (though not 55-12, pp. 23-24, ¶¶ 138-42].
          PS&R)
     E.     The Sanders/Bhatt action.
     On September 20, 2019, the Sanderses (owners of Lot 103) and the
Bhatts (owners of Lot 102) filed a complaint in Washington County against

                                    - 11 -
NVR, PS&R, and other defendants. [ECF 55, p. 19, ¶ 114]. It alleges that
PS&R provided geotechnical engineering and construction monitoring and
testing and that “PS&R is a licensed professional.” [ECF 55-13, p. 5, ¶ 11]. It
further notes that “NVR is asserting a professional liability claim against this
defendant.” [ECF 55-13, p. 5, ¶ 11].
      The complaint begins with allegations about the LPA that are like those
in the complaints summarized above. [ECF 55-13, pp. 6-9, ¶¶ 15-16, 21-29].
The complaint concerns work performed on Lots 102 and 103 during Phase II
of the Majestic Hills development. According to the complaint, the Developers
retained Alton to perform earthwork-related activity on the lots, including “fill
placement, design, and installation of sanitary and sewer plans, and erosion
and sediment control.” [ECF 55-13, p. 10, ¶ 36]. The complaint also alleges
that JND retained PS&R to monitor the development of the lots, including
Alton’s fill placement. [ECF 55-13, p. 10, ¶ 38]. Plaintiffs allege that PS&R
misrepresented that Alton’s earthwork-related activities were adequately
performed. [ECF 55-13, p. 10, ¶ 41]. Plaintiffs further contend that PS&R
knew that NVR would rely on PS&R’s earthwork monitoring in building
residences on the lots. [ECF 55-13, p. 10, ¶ 39].
      According to the complaint, Majestic Hills conveyed Lots 102 and 103
to NVR, representing that the lots were buildable. [ECF 55-13, p. 10, ¶ 42].
In 2011, NVR built and sold the residences to the Bhatts and the Sanders.
[ECF 55-13, p. 11, ¶¶ 43-44]. On September 21, 2018, NVR learned of slope
movement in the land behind Lots 102 and 103. [ECF 55-13, p. 11, ¶ 47].
      On September 24, 2018, an active landslide occurred on the rear slope
behind Lots 102 and 103, [ECF 55-13, p. 11, ¶ 48], and multiple tension cracks
formed. [ECF 55-13, p. 11, ¶ 49]. NVR allegedly inspected the property, and
its construction engineer determined that immediate action was necessary to
                                       - 12 -
prevent more damage. [ECF 55-13, p. 12, ¶ 50]. The engineer also allegedly
found that an adjacent drainage swale excavated was inadequately
constructed. [ECF 55-13, p. 12, ¶ 51]. Plaintiffs allege that the landslide was
caused by a combination of the defendants’ failure to install the correct fill
behind each home, the failure to use proper drainage, and other unspecified
negligence. [ECF 55-13, pp. 13-14, ¶¶ 62-63, 67].
       The Sanderses and the Bhatts assert the following seven causes of action
against NVR and/or PS&R:

Count Against           For
No.
                        Breach of contract as third-party beneficiaries of the
                        LPA, any contracts entered into by NVR, PS&R and
                        other defendants with Majestic Hills, and any other
          NVR,
                        contracts entered into by defendants. Plaintiffs do
   1      PS&R, and
                        not possess the contracts on which they are suing
          other defs.
                        PS&R, but they represent that those contracts are
                        between PS&R and Majestic Hills. [ECF 55-13, pp.
                        14-16, ¶¶ 70-81].
          NVR,
                        Breached of implied warranty of habitability. [ECF
   2      PS&R, and
                        55-13, pp. 16-17, ¶¶ 82-87].
          other defs.
                        Negligence. As for PS&R, they allege that PS&R
          NVR,
                        provided faulty engineering reports and certifications
   3      PS&R, and
                        of earthwork activities. [ECF 55-13, pp. 17-19, ¶¶
          other defs.
                        88- 98].
                        Professional negligence. This count alleges that
          PS&R &
                        PS&R failed to exercise the ordinary care of
   4      another
                        engineers and in providing their professional
          def.
                        services. [ECF 55-13, pp. 19-20, ¶¶ 99-104].
          NVR,
                        Strict liability for abnormally dangerous activities.
   5      PS&R, and
                        [ECF 55-13, pp. 20-21, ¶¶ 105-09].
          other defs.
          NVR,          Fraudulent and intentional misrepresentations
   6      PS&R, and     about the quality of the development. [ECF 55-13,
          other defs.   pp. 21-22, ¶¶ 110-14].


                                     - 13 -
                            Violation of UTPCPL by making misrepresentations
                            about Lots 102 and 103. [ECF 55-13, pp. 22-23, ¶¶
       7        NVR
                            115-24].

           F.    The federal counterclaim.
           Finally, NVR is seeking coverage for a counterclaim for indemnification
filed in federal court by the Developers against NVR. [ECF 55, p. 24, ¶ 141].
The counterclaim was filed on February 20, 2019, in response to a lawsuit by
NVR asserting, among other things, causes of action against the Developers
for negligence, breach of contract, and indemnification related to the property
damage caused by the 2018 landslides. [ECF 55, p. 18, ¶ 106]. The Developers
allege that the LPA between them and NVR required indemnification for
liability arising out of NVR’s work or the work of its employees and agents.
[ECF 55-10, pp. 25-26, ¶¶ 139-140].
           They allege that NVR failed to ensure “that its employees, agents, and/or
subcontractors complied with, PS&R’s and/or any other design professional’s
recommended method of constructing the foundations of the homes in
question.”       [ECF 55-10, p. 25, ¶ 139].       They further allege that NVR’s
“employees, agents, and/or subcontractors improperly excavated the lots in
question,” “engaged in poor workmanship with regard to the construction of
the homes at issue,” “failed to make appropriate repairs when requested and/or
needed by the respective homeowners,” and “otherwise altered the grading and
excavation work that had been performed by” the Developers’ subcontractors.
[ECF 55-10, pp. 25-26, ¶ 140]. As a result, the Developers seek indemnification
if they are found liable because of such conduct. [ECF 55-10, p. 26, ¶ 141].
III.       The present insurance-coverage dispute.
           Mutual Benefit has denied coverage (both defense and indemnity) to
NVR for the state complaints and federal counterclaim under the 2018 and

                                         - 14 -
2019 policies at issue, as well as under any earlier policy that might be
implicated. See, e.g., [ECF 55, p. 27, ¶ 166]. NVR claims that this is an
improper denial and that Mutual Benefit has been engaging in activities that
rise to the level of statutory bad faith.
      NVR filed an initial complaint in January 2019 [ECF 1] and amended
twice in the span of one year—in March and December 2019 [ECF 20 and 55].
NVR’s operative complaint alleges the following claims against Mutual
Benefit: (1) declaratory judgment for a declaration that the underlying claims
are covered under the relevant policies; (2) breach of contract; and (3) statutory
bad faith under 42 Pa.C.S. § 8371. [ECF 55, pp. 32-42, ¶¶ 191-254]. NVR also
previously alleged additional claims for tortious interference with existing
contractual relationship and commercial disparagement, [ECF 55, pp. 42-44,
¶¶ 255-269], but has since withdrawn them. [ECF 59, at pp. 38-39].
      Mutual Benefit moved to dismiss the three remaining claims in the
second amended complaint.
                              LEGAL STANDARD
      A complaint may be dismissed under Rule 12(b)(6) for “failure to state a
claim upon which relief can be granted.” Yet “detailed pleading is not generally
required.” Connelly v. Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016).
“The Rules demand ‘only a short and plain statement of the claim showing that
the pleader is entitled to relief, in order to give the defendant fair notice of
what the ... claim is and the grounds upon which it rests.’” Id. (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)) (internal quotations omitted).
“To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to state a claim to relief that is plausible on its face.”
Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).


                                       - 15 -
      “A claim has facial plausibility when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.”     Id. (quoting Iqbal, 556 U.S. at 678).
“Although the plausibility standard ‘does not impose a probability
requirement,’ it does require a pleading to show ‘more than a sheer possibility
that a defendant has acted unlawfully.’” Id. (citation omitted). The defendant
bears the burden of showing that no claim has been presented. See Kehr
Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991).
                        DISCUSSION & ANALYSIS
      Mutual Benefit advances two main arguments for why NVR’s complaint
should be dismissed: (1) none of the underlying claims implicate coverage for
NVR under the additional insured endorsements; and (2) even if there were
coverage, an exclusion for professional services applies. Because the Court
agrees with Mutual Benefit’s first argument, it need not address the second. 1
Since all causes of action against Mutual Benefit (declaratory judgment,
breach of contract, and statutory bad faith) hinge on a coverage determination
in favor of NVR, which this Court will not grant, they all fail to state a claim.
The complaint will therefore be dismissed with prejudice.
I.    Pennsylvania law on the duty to defend and indemnify.
      Under Pennsylvania law, which the parties agree applies, courts “decide
whether a duty to defend exists by first reviewing the language of the
insurance policy to determine when it provides coverage, and then examining


1 When an insured fails to show that a claim potentially falls within the
coverage grant, the Court need not consider the potential application of policy
exclusions. See Devcon Intern. Corp. v. Reliance Ins. Co., 609 F.3d 214, 218
(3d Cir. 2010) (insured bears the initial burden of showing that the harm
described in the complaint potentially falls within the scope of the policy).

                                      - 16 -
the complaint against the insured to ascertain whether its allegations
‘constitute the type of instances that will trigger coverage.’” Lenick Constr.,
Inc. v. Selective Way Ins. Co., 737 F. App’x 92, 94 (3d Cir. 2018) (quoting
Kvaerner Metals Div. of Kvaerner U.S., Inc. v. Commercial Union Ins. Co., 908
A.2d 888, 896–97 (Pa. 2006)). Courts “liberally construe and accept as true all
factual allegations against the insured,” but they “may not stray outside the
four corners of the complaint against the insured or consider extrinsic
evidence[.]” Id. (citations omitted).
      An insurer’s duty to defend is triggered “if the factual allegations of the
complaint on its face comprehend an injury that is actually or potentially
within the scope of the policy.” Erie Ins. Exch. v. Muff, 851 A.2d 919, 926 (Pa.
Super. Ct. 2004) (citations and internal quotation marks omitted). When there
is doubt as to the existence of a duty to defend, it must be resolved in the
insured’s favor. See Markel Int’l Ins. Co. v. W. Pa. Child Care, LLC, 805 F.
Supp. 2d 88, 93 (M.D. Pa. 2011) (“When examining the underlying complaint’s
allegations, the court must ‘resolve all doubts as to coverage in favor of the
insured.’”) (citation omitted). If the allegations of the complaint are ambiguous
or unclear and may reasonably be interpreted to include coverage, there is a
duty to defend. Am. & Foreign Ins. Co. v. Jerry’s Sport Center, Inc., 2 A.3d
526, 541 (Pa. 2010) (“As long as the complaint ‘might or might not’ fall within
the policy’s coverage, the insurance company is obliged to defend.”) (citation
omitted).
      However, the complaint should not be given an unreasonable
construction and should be read as a whole. See, e.g., 1 Insurance Claims and
Disputes § 4:2 (6th ed.); State of N.Y. v. AMRO Realty Corp., 936 F.2d 1420,
1428 (2d Cir. 1991) (“We decline to obligate an insurer to extend coverage based
on a reading of the complaint that is linguistically conceivable but tortured and
                                        - 17 -
unreasonable.”). Vague verbiage in a complaint does not change the rule that
allegations of a covered claim are essential to the duty to defend. See Norman
Shabel, P.C. v. Nat’l Union Fire Ins. Co., 923 F. Supp. 681, 683-84 (D.N.J. 1996)
(where attorney allegedly failed to give client correct percentage of settlement,
court disregarded assorted legal theories pled by client, focused on nature of
claim, which was retention of excessive legal fees, and found claim was not
covered).
      Finally, because the duty to defend is broader than the duty to
indemnify, a finding that it is not present will also preclude a duty to
indemnify. Kvaerner, 908 A.2d at 896 n.7.
II.   The additional-insured endorsements are unambiguous.
      Under Pennsylvania law, where “the language of the contract is clear
and unambiguous, a court is required to give effect to that language.” Std.
Venetian Blind Co. v. Am. Empire Ins. Co., 469 A.2d 563, 566 (Pa. 1983)
(citation omitted). A policy may only be deemed ambiguous if “it is reasonably
susceptible of different constructions and capable of being understood in more
than one sense.” Ins. Adjustment Bureau v. Allstate Ins. Co., 905 A.2d 462,
468-69 (Pa. 2006). It follows that “there is no ambiguity if one of the two
proffered meanings is unreasonable.” Trizechahn Gateway LLC v. Titus, 976
A.2d 474, 483 (Pa. 2009) (citation omitted).      Courts will not “distort the
meaning of the language or resort to a strained contrivance in order to find an
ambiguity.” Madison Constr. Co. v. Harleysville Mut. Ins. Co., 735 A.2d 100,
106 (Pa. 1999) (citation omitted).
      Here, the additional-insured provisions are unambiguous. They provide
that NVR is an additional insured, but only “with respect to ‘bodily injury’ or
‘property damage’ caused, in whole or in part, by ‘your work’ [defined as work
of named insured PS&R] at the location designated and described in the
                                     - 18 -
schedule of this endorsement for that additional insured and included in the
‘products-completed operations hazard.’” [ECF 55-3, at pp. 136, 139]. Below
is this language as found in the endorsements:




     Each of the two additional-insured endorsements at issue identifies
“NVR INC” as the additional insured. Each, too, contains a schedule; one
describes the “Location And Description Of Completed Operations” as “ALL
NVR LOCATIONS” and the other describes the “Location And Description Of
Completed Operations” as “ANY AND ALL WORK PERFORMED FOR NVR
INC.” Below are the schedules as found in the endorsements:




                                   - 19 -
      NVR argues that these endorsements are ambiguous because the
“locations” are different in the two endorsements. That is, NVR argues that
one endorsement makes clear that the location of the work was “ALL NVR
LOCATIONS” but that is inconsistent with the other endorsement, which sets
the location as “ANY AND ALL WORK PERFORMED FOR NVR INC.” The
Court disagrees.
      Initially, it is unclear how the location of the work here even matters.
Regardless of the location, the language “your work” in the endorsements is
unambiguous. “Your work” means work performed by PS&R for NVR. The
location provisions are relevant only to where the work must be performed, not
for whom the work must be performed. That is not at issue in this case.
      But beyond that, there is no ambiguity over the location of the work. One
endorsement makes clear that it covers work at NVR locations. The other
would cover work at even non-NVR work sites, but where NVR had contracted
with PS&R to provide it services. Sometimes those locations could be the same,
but one could certainly envision instances where those locations could be
different. The location provisions may be different, but they are clear and
compatible. They create no ambiguity.
      In short, for NVR to trigger coverage, PS&R’s work must be performed
“for that additional insured,” i.e., NVR.     There is no reason for these
endorsements to be interpreted as providing additional-insured status to NVR
for work performed by PS&R for clients other than NVR. The endorsements
simply do not apply to work the PS&R might have done for Majestic Hills,
DeNardo, JND or anyone else to develop a property. 2


2While the Court need not look beyond the plain meaning of the policies, it is
notable that the plain meaning of the policies aligns with NVR and PS&R’s
contractual language. That is, the “NVR Professional Services Agreement”
                                    - 20 -
III.   None of the complaints are potentially covered claims.
       NVR’s right to coverage is limited to claims against it alleging bodily
injury or property damage that was caused by PS&R’s work, and only when
that work was performed by PS&R for NVR. Construing all the underlying
complaints in NVR’s favor, they still allege that the work that PS&R did at the
development was performed for Majestic Hills, DeNardo and/or JND, and not
NVR. Thus, NVR has no claim to coverage.
       A.     The state-court complaints are not potentially covered.
       Reading all the state-court complaints in the light most favorable to
NVR, they do not implicate a duty to defend.         As described above, each
complaint specifically alleges that PS&R provided geotechnical engineering
and construction monitoring and testing for the Developers and that PS&R
was the agent, employee, or subcontractor of the Developers when it performed
work at Majestic Hills.
       By way of summary, the most common allegations among the complaints
are as follows (emphasis added):

            • “PS&R w as an agent, emplo yee, and/o r subc o ntrac to r o f
              JND when it provided geotechnical engineering and construction
              monitoring and field reporting services” during development of the
              property. [ECF 55-7, p. 10, ¶ 53; ECF 55-8, p. 6, ¶ 32 (same); ECF
              55-15, p. 9, ¶ 34 (same); ECF 55-12, p. 10, ¶ 43 (same)].

            • “JND, ac ting by and thro ugh the DeNardo s, having
              c o mmo n o w nership and c o ntro l w ith Majestic Hills,

between NVR and PS&R required PS&R to: (1) obtain commercial general
liability insurance “for bodily injury, death, property damage or personal
injury o c c urring o r arising o ut o f the perfo rmanc e o f this Agreement ”;
and (2) name NVR as an additional insured. [ECF 55-1, at pp. 4-5 § 5]. The
insurance obtained by PS&R under the agreement was, therefore, intended to
protect NVR from liability for injuries arising from work performed by PS&R
for NVR under that agreement.
                                       - 21 -
            engaged PS&R to provide geotechnical engineering as well as
            construction monitoring and field reporting services” in connection
            with development of the property. [ECF 55-8, p. 6, ¶ 31; ECF 55-
            11, p. 12, ¶ 33 (same); ECF 55-7, p. 10, ¶ 50 (same); ECF 55-12, p.
            10, ¶ 40 (same)].

         • “In 2005, PS&R reviewed published geotechnical-related maps and
           literature relative to the geology, past mining activities, and soils
           present at the Community Property. It summarized its review and
           observations relative to the geotechnical conditions of the Property
           in a Preliminary Review submitted to JND on April 12, 2005.”
           [ECF 55-7, p. 10, ¶ 54; ECF 55-8, pp. 6-7, ¶ 33 (same); ECF 55-15,
           p. 9, ¶ 35 (same); ECF 55-12, p. 10, ¶ 44 (same)].

         • “PS&R pro vided earthw o rk mo nito ring to JND related to
           Alton’s work on the sidehill embankment.” [ECF 55-7, p. 11, ¶ 58;
           ECF 55-12, p. 11, ¶ 48 (same); ECF 55-13, p. 10, ¶ 37 (similar)].

         • “. . . [A]t the request o f Majestic Hills, in o r aro und 2006,
           PS&R c o nduc ted a geo tec hnic al study and analysis of the
           earthwork operations performed for the residential development
           to assess the relative compaction and thickness of the fill within
           the development area; evaluate the suitability for the materials for
           foundations and floor slab support; and develop geotechnical
           recommendations pertinent to the construction of the proposed
           foundations.” [ECF 55-8, p. 10, ¶ 54; ECF 55-15, p. 12, ¶ 56
           (same)].

         • “. . . JND, the DeNardo s, PS&R and Alto n perfo rmed
           servic es fo r Majestic Hills pursuant to contracts and/or acted as
           the agents of Majestic Hills.” [ECF 55-13, p. 9, ¶ 31; ECF 55-11, p.
           11, ¶ 29 (same); ECF 55-12, p. 9, ¶ 36 (same)].

      In sum, the underlying complaints expressly allege that PS&R
performed the work at issue for Majestic Hills, DeNardo, or JND. See, e.g.,
[ECF 55-15, p. 8, ¶ 31; ECF 55-12, p. 10, ¶ 43; ECF 55-13, p. 10, ¶ 38; ECF 55-
7, p. 10, ¶ 53; ECF 55-11, p. 12, ¶ 33]. None of the claims against NVR in the
lawsuits seek to impose liability based on work performed by PS&R for NVR.


                                     - 22 -
Rather, the actions concern work performed by PS&R as a subcontractor for
Majestic Hills, DeNardo, and/or JND, exclusively.
      While some lawsuits (specifically, the Swarek and Grimes actions) note
that NVR entered into a Professional Services Agreement with PS&R on
January 26, 2006 for the “furnishing of all Services requested by NVR from
[PS&R] at any time following the date of this Agreement unless other terms
and conditions are specifically agreed to in writing,” none of the lawsuits allege
that PS&R actually performed any work for NVR. In fact, the Hecht complaint
does not even name PS&R as a defendant.
      In opposing the motion to dismiss, NVR points to general allegations of
work performed by various parties, seeking to paint this as work that PS&R
may have potentially performed for NVR. See, e.g., [ECF 59, at pp. 26-31]. For
example, NVR argues that the Swarek and Grimes complaints “allege that
[d]efendants ‘breached various contracts[,]’ which potentially includes PS&R’s
contracts with NVR.” [ECF 59, at p. 28].
      However, these complaints, on their face, only allege that the defendants’
“acts and omissions … constituted breaches of the various contracts between
these [d]efendants and Majestic Hills.” [ECF 55-12, p. 17, ¶ 103; ECF 55-7, p.
20, ¶ 127].
      By way of further example, NVR points to an allegation in the second
Phillips action that alleges that “the DeNardos, PS&R and Alton performed
services for Majestic Hills and/or NVR pursuant to contracts and/or acted as
agents of Majestic Hills and/or NVR . . . .” [ECF 59, at pp. 26-27 (quoting ECF
55-15, p. 8, ¶ 31)].
      While NVR says this means that PS&R is alleged to have done work for
NVR, the second Phillips action complaint specifically states three paragraphs
later: “PS&R was an agent, employee and/or subcontractor of JND when it
                                      - 23 -
provided geotechnical engineering and construction monitoring and field
reporting services during development of the Property.” [ECF 55-15, p. 9, ¶
34].   As noted above, a complaint should not be given an unreasonable
construction and should be read as a whole. See, e.g., 1 Insurance Claims and
Disputes § 4:2 (6th ed.). Here, read as a whole, the complaint clearly means to
impose liability on PS&R as the Developers’ subcontractor; the catch-all
statement “Majestic Hills and/or NVR,” without any further explanation and
read in connection with all of the allegations in the complaint, does not support
a claim against NVR for work that PS&R performed for NVR.
       Thus, reviewing the underlying complaints, which is all this Court may
look at to determine a duty to defend, Lenick, 737 F. App’x at 94 (courts “may
not stray outside the four corners of the complaint against the insured or
consider extrinsic evidence”), PS&R is not alleged to have performed work for
NVR for any of the homes at issue.
       To be clear, NVR and PS&R entered into service agreements in 2006 and
2018, by which PS&R could perform certain professional services for NVR. But
there is nothing in any of the state-court claims at issue to suggest that PS&R
was performing work under these agreements for NVR as part of the North
Strabane development, or that NVR was paying PS&R for its services under
the terms of these agreements. 3 What the underlying complaints allege is that
PS&R was performing services for its other clients—the Developers. Because
that is not work performed by PS&R for NVR, the underlying claims are not
potentially covered.


3
 The one exception appears to be work done by PS&R for NVR at Lot 530 of
the development, which is not the subject of any of the underlying lawsuits.
See C.A. No. 2:18-cv-01335-NR, ECF 1, ¶¶ 67-85, and ECF 183, ¶¶ 152-169;
[ECF 57, p. 5].
                                     - 24 -
        B.    The Developers’ counterclaim is not potentially covered.
        Reading the Developers’ counterclaim in the most policyholder-friendly
way, it too does not state a potentially covered claim. The counterclaim has
two theories of liability.
        First, it alleges that NVR failed to ensure “that its employees, agents,
and/or subcontractors complied with, PS&R’s and/or any other design
professional’s recommended method of constructing the foundations of the
homes in question.” [ECF 55-10, p. 25, ¶ 139].
        Second, it alleges that NVR’s “employees, agents, and/or subcontractors
improperly excavated the lots in question,” “engaged in poor workmanship
with regard to the construction of the homes at issue,” “failed to make
appropriate repairs when requested and/or needed by the respective
homeowners,” and “otherwise altered the grading and excavation work that
had been performed by” Developers’ subcontractors. [ECF 55-10, pp. 25-26, ¶
140].
        As a result, the Developers seek contractual indemnification under an
indemnification provision in the Lot Purchase Agreement. [ECF 55-10, p. 26,
¶ 141].
        The counterclaim is not potentially covered. With respect to the first
theory of liability—that NVR ignored PS&R’s recommended method of
construction—recall the language of the additional-insured endorsements.
Those endorsements provide coverage for property damage “caused” by “your
work” (i.e., PS&R’s work for NVR). But the counterclaim says the opposite. It
states that PS&R got it right and that NVR caused the damage by not listening
to PS&R. That is at odds with the plain language of the additional-insured
endorsements that is meant to protect NVR for PS&R’s fault.


                                      - 25 -
      With respect to the second theory of liability—that NVR is liable for the
work of certain NVR’s employees, agents, and subcontractors—that also is not
covered, because the counterclaim does not allege that one of those
subcontractors was PS&R. Indeed, NVR’s complaint in that case specifically
alleges that PS&R was an “agent, employee, and/or subcontractor of JND,” not
of NVR. See, C.A. No. 2:18-cv-01335-NR, ECF 1, ¶ 25. And the Developers’
combined answer and counterclaim, while it denies NVR’s averment, makes
clear that Majestic Hills, LLC actually retained PS&R. See, e.g., [ECF 55-10,
pp. 3, 6-7, ¶¶ 13, 24, 26]. Nowhere in the complaint or in the counterclaim does
anyone allege that NVR retained PS&R to perform any work.
      Further, the remaining counterclaim allegations could not possibly be
interpreted as arising from PS&R’s work for NVR. As acknowledged by NVR,
“PS&R provides geotechnical engineering and construction monitoring and
testing.” [ECF 55, p. 3, ¶ 10]. The remaining counterclaim allegations have
nothing to do with those types of services performed by PS&R, but have
everything to do with work performed by NVR and its agents who were
involved in the functional aspects of homebuilding. PS&R simply had no role
in alleged “improper[] excavation,” “poor workmanship with regard to the
construction of the homes,” “fail[ure] to make appropriate repairs,” and
“alter[ing] the grading and excavation work.” [ECF 55-10, p. 24, ¶ 140].
      Thus, NVR’s claim for insurance coverage for the counterclaim must be
dismissed.
IV.   The bad-faith claim must be dismissed.
      NVR seemingly concedes in its briefing that if its claims for breach of
contract and declaratory judgment fail on a motion to dismiss, so must its claim
for statutory bad faith. [ECF 59, at p. 37]. The Third Circuit has recognized
as much, holding that where there is “no duty to defend, there could be no
                                     - 26 -
[statutory] bad faith claim against” the insurer. 631 N. Broad Street, LP v.
Commonwealth Land Title Ins. Co., 778 F. App’x 164, 166 (3d Cir. 2019).
      NVR argues, though, that under such circumstances a claim for common
law bad faith would still stand. 4 [ECF 59, at p. 37 (“But even if this Court were
to find in favor of Mutual Benefit on coverage, NVR’s common law bad faith
claim would still survive.”)]. Yet that is not the case either. “In order to plead
a cause of action for breach of the covenant of good faith, whether it is an
express or implied covenant, a plaintiff must properly plead the elements of a
claim of breach of contract.” CRS Auto Parts, Inc. v. Nat’l Grange Mut. Ins.
Co., 645 F. Supp. 2d 354, 369 (E.D. Pa. 2009) (cleaned up) “Notably, a claim
for breach of a covenant of good faith and fair dealing may not be maintained
as an independent cause of action separate from the breach of contract claim.”
Id. (citation omitted). A breach of the covenant of good faith and fair dealing
merges with a breach-of-contract claim. Tubman v. USAA Cas. Ins. Co., 943
F. Supp. 2d 525, 529 (E.D. Pa. 2013) (collecting cases).
      Because the Court dismisses NVR’s breach-of-contract claim based on
lack of potential for coverage, so too must it dismiss a subsumed claim of
common law bad faith. See, e.g., Porter v. Safeco Ins. Co. of Ill., No. 3:15-CV-
759, 2017 WL 9532731, at *5 n.2 (M.D. Pa. Feb. 6, 2017 ) (“[T]o the extent that
Porter advances a common law bad faith claim based upon Safeco’s failure to
cover losses at 133 ½ Morris Avenue, that common law claim fails because
Safeco was justified in denying coverage for losses occurring at this uninsured
premises under the plain language of its insurance policy.”) adopted by 2017
WL 1103169 (M.D. Pa. Mar. 24, 2017); see also Bukofski v. USAA Cas. Ins. Co.,
No. 3:08CV1779, 2009 WL 1609402, at *5 (M.D. Pa. June 9, 2009) (dismissing

4Though NVR has not expressly alleged common law bad faith, the Court will
construe its complaint as bringing such a claim.
                                      - 27 -
common law bad-faith count because it merged with a breach of contract
claim). Thus, all of NVR’s claims in this coverage suit fail.
V.    Dismissal is with prejudice.
      NVR has had three attempts to plead facts showing that it has a viable
cause of action. Because NVR has already amended twice and the Court’s
decision concerns a purely legal interpretation of the policies at issue, the
operative complaint will be dismissed with prejudice on the basis that
continued amendment would be futile. See In re Burlington Coat Factory Sec.
Litig., 114 F.3d 1410, 1434–35 (3d Cir. 1997); Arndt v. Rexnord Non-Union
Pension Plan, No. 1:12–cv–0311, 2013 WL 5230747, at *3 (W.D. Pa. Sept. 17,
2013).
                                CONCLUSION
      For all the reasons discussed above, Mutual Benefit’s motion to dismiss
[ECF 56] will be GRANTED. NVR’s Second Amended and Supplemental
Complaint [ECF 55] will be DISMISSED WITH PREJUDICE.                      An
appropriate Order follows.




DATED this 13th day of March, 2020.




                                     BY THE COURT:



                                     /s/ J. Nicholas Ranjan
                                     United States District Judge



                                     - 28 -
